Citation Nr: 1510139	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  12-29 622	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUE

Entitlement to status as a veteran for purposes of Department of Veterans Affairs (VA) benefits.



ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel








INTRODUCTION

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which determined that the appellant did not have the requisite service to qualify as a veteran. 

The appellant's Virtual VA and VBMS files were reviewed in connection with this decision.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The appellant had no service in the Armed Forces of the United States.


CONCLUSION OF LAW

The appellant did not have the requisite service to make him eligible for VA benefits.  38 U.S.C.A. §§ 101, 107, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Although VA has statutory and regulatory notice and duty to assist provisions, those provisions are not applicable to the appellant's claim of eligibility for VA benefits, where resolution of the claim is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

In an April 2011 letter, the RO provided the appellant with a VA Form 21-526 for completion to file a claim for benefits, based on prior correspondence.  The appellant submitted the form later that month, indicating under the section requesting active duty service information that he had only filed an application to enlist in 1985.  While he indicated that he had Reserve obligation and was on a disabled retired list, the appellant did not list any dates of service on the form.  In the remarks section on the form, the appellant indicated that he worked as an independent "contractor/contributor" and that he had filed a Form 1171 in 1985.  He asserted that he had two inventions for the military, including a satellite schematic for high altitude listening and a motorized machine gun.  In response, the RO sent him a letter requesting a record of separation from service.  

ARPC Form 156, Personnel Documents/Forms dated in 2011 is part of the record.  It appears that appellant contacted the Air Reserve Personnel Center to request personnel records; however, the form indicates that no records were provided to the appellant.

In a November 2011 letter, the appellant submitted a letter stating that he was applying for veteran's benefits, even though he had always been an independent contractor.  In a December 2011 letter, the appellant contended that he was applying to the VA to receive Medicare part B benefits.

The appellant filed another VA form 21-526 in April 2012.  At this time, he did not complete the portion of the form that requested information regarding military service.  

In August 2012, the appellant submitted a list of apparent work references and private medical records reflecting treatment for various medical issues.  In August and September 2012, he submitted a statement reflecting that he had communicated with the military.  However, he did not contend that he had any military service.

On his Form 9, the appellant reiterated his contentions that he had communication with the military; however, he did not indicate that he had military service. 

The appellant appears to base his eligibility to receive VA benefits on his willingness to aid the military in several endeavors that he believes would help to serve his country.  While the Board appreciates his efforts, there is no evidence in the record that the appellant had any military service.  

Eligibility for VA benefits is governed by statutory and regulatory law that defines an individual's legal status as a veteran of active military, naval, or air service.  38 U.S.C.A. §§ 101(2) , 101(24) (West 2002); 38 C.F.R. §§ 3.1, 3.6 (2014).  The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d).

When a claimant does not submit evidence of service, or the evidence submitted does not meet the requirements of paragraph (a), "the Department of Veterans Affairs shall request verification of service from the service department."  38 C.F.R. § 3.203(c) (2014).  The United States Court of Appeals for the Federal Circuit held that "section 3.203(c) requires verification of service from the service department whenever a claimant lacks the kind of official evidence specified in section 3.203(a)."  Capellan v. Peake, 539 F.3d 1373, 1380 (Fed. Cir. 2008); see also Tagupa v. McDonald, 2014 WL 4199213 (Vet. App. Aug. 2014)(noting that 38 C.F.R. § 3.203(c) requires verification from the relevant service department).

The Board considered whether further development was required; however, this case differs because the appellant has not provided any information, including service dates or a service department, to identify active duty service.  Indeed, it appears that he has a misunderstanding of the requirements to be met in order to achieve veteran status and become eligible for veterans' benefits.  He has not submitted a Form DD 214 and more significantly, he has not alleged any service in the Armed Forces of the United States.  Since there is no potentially qualifying service claimed by the appellant, it would serve no purpose to request verification from the service department.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant).

As the appellant does not have the requisite service to qualify for VA benefits, the appeal must be denied.  Where, as here, the law is dispositive, the claim must be denied due to an absence of legal entitlement.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


